UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5215



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DONALD MILTON BOYSAW,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:03-cr-00128)


Submitted:   February 14, 2008         Decided:     February 22, 2008


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Fay F. Spence, Assistant
Federal Public Defender, Roanoke, Virginia, for Appellant. John L.
Brownlee, United States Attorney, R. Andrew Bassford, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A jury convicted Donald Milton Boysaw of being a felon in

possession of a firearm (Count 1) and ammunition (Count 2), in

violation of 18 U.S.C. § 922(g)(1) (2000), and the district court

sentenced Boysaw as an armed career criminal to 188 months of

imprisonment.     Boysaw   appealed    his    convictions   and   sentence,

challenging, inter alia, his armed career criminal classification

on the grounds that the predicate convictions should not have been

considered due to their age and that the district court violated

United States v. Booker, 543 U.S. 220 (2005), by enhancing his

sentence   with   convictions   that   were    neither   charged    in   the

indictment nor admitted by him and by sentencing him under a

mandatory guidelines system.    Although this court held that “[t]he

district court properly determined that Boysaw qualified as an

armed career criminal” and that there was no Sixth Amendment error

in the district court’s reliance on the prior convictions, we

concluded that the district court committed statutory Booker error

by sentencing Boysaw under a mandatory guidelines scheme, vacated

Boysaw’s sentence, and remanded for resentencing. United States v.

Boysaw, 198 F. App’x 321, 324-26 (4th Cir. 2006) (“Boysaw I”),

cert. denied, 128 S. Ct. 521 (2007) (No. 07-6723).

           On remand for resentencing, Boysaw renewed his objections

to the armed career criminal designation, asserting that he was

convicted of simple possession of cocaine.         Boysaw also contended


                                 - 2 -
that the district court did not follow Taylor v. United States, 495

U.S. 575 (1990), and Shepard v. United States, 544 U.S. 13 (2005),

in determining that his prior convictions qualified as serious drug

offenses for purposes of 18 U.S.C.A. § 924(e) (West 2000 & Supp.

2007), because the court did not require the government to provide

certified copies of the state court judgments.                   The district court

overruled     Boysaw’s      objections,       departed      below       the    advisory

sentencing guideline range of 188 to 235 months of imprisonment,

and   sentenced    Boysaw    to    180    months    in    prison,      the    statutory

mandatory minimum sentence.          Boysaw appeals the 180-month sentence

imposed on remand.

            In    this   appeal,     Boysaw      challenges      his    armed    career

criminal    designation      on    the   ground    that    the    court       relied   on

information not approved by Taylor and Shepard.                        The Government

asserts that Boysaw’s claim is foreclosed by the decision in

Boysaw I.   We agree with the Government.            In Boysaw I, we held that

the district court properly designated Boysaw as an armed career

criminal.     Thus, we find that Boysaw’s claim is barred by the

law-of-the-case doctrine and that none of the exceptions applies.

See United States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999)

(discussing      doctrine    and    exceptions      thereto);      see    also    Volvo

Trademark Holding Aktiebolaget v. Clark Machinery Co., 510 F.3d

474, 481 (4th Cir. 2007) (“[A] remand proceeding is not the

occasion for raising new arguments or legal theories.”); United


                                         - 3 -
States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993) (stating that mandate

rule “forecloses relitigation of issues expressly or impliedly

decided by the appellate court,” as well as “issues decided by the

district court but foregone on appeal”).

          Accordingly, we affirm Boysaw’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -